Citation Nr: 1129364	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This case has previously come before the Board.  The Secretary and the Veteran (the parties) filed a Joint Motion for Partial Remand (JMR), and in January 2011, the Court vacated that part of the Board's August 2010 decision which denied an initial rating in excess of 10 percent for service-connected migraine headaches.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an initial rating in excess of 10 percent for service-connected migraine headaches.  The JMR states that while the Board addressed the criteria for a 30 percent rating in the August 2010 decision, in which a rating in excess of 10 percent was denied, the Board failed to consider the criteria for a 50 percent rating.  

The Board notes that the Veteran's migraine headaches have been evaluated under the criteria in Diagnostic Code 8100.  Under this Code, a 30 percent rating is for assignment where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent disability rating requires migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In addition, the JMR states the Board failed to consider whether a total rating based on individual unemployment (TDIU) was warranted.  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  As such, entitlement to a TDIU is to be considered part of the claim in this case.  

In light of the circumstances in this case, the Veteran should be afforded a VA examination to determine the degree of impairment due to service-connected migraine headaches.  An opinion as to whether as a result of migraine headaches the Veteran unable to maintain substantially gainful employment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the degree of impairment due to service-connected migraine headaches.  The claims file should be available for review in conjunction with the examination and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion as to the degree of impairment due to service-connected migraine headaches, to include whether a) there are characteristic prostrating attacks occurring on average once a month over the last several months; and b)there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  An opinion as to whether, as a result of service-connected migraine headaches, the Veteran is unable to maintain substantially gainful employment should also be provided.  If any increase in the degree of impairment is identified during the relevant period, the examiner should report the date of any increase, to the extent possible.  A complete rationale should accompany any opinion provided.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



